DETAILED ACTION
This action is in response to preliminary amendments received on 1/4/2021. It is acknowledged that all of the originally filed claims 1-28 have been canceled and new claims 29-48 added. A complete action on the merits of claims 29-48 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 39 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites the limitation “wherein one or more of the connection devices are inserted into organ vasculature, blood vessels, arteries, veins, fluid ducts, and/or a ureter”.  It is at most unclear if the claim is meant to be interpreted with the “and” limitation or the “or” limitation. If the “and” limitation is takes, it is at most unclear how one or more of the connection devices are inserted into all of organ vasculature, blood vessels, arteries, veins, fluid ducts, and a ureter at the same time. For analysis the claim is interpreted with the “or” limitation; however, clarification and appropriate correction is required. 
Claim 39 recites the limitation “one or more of the connection devices is adapted for connection internally and/or externally with the organ vasculature, blood vessels, arteries, veins, fluid ducts, and/or ureter”.  It is at most unclear if the claim is meant to be interpreted with the “and” limitation or the “or” limitation. If the “and” limitation is takes, it is at most unclear how one or more of the connection devices are inserted connects internally and externally with all of and a ureter at the same time. For analysis the claim is interpreted with the “or” limitation; however, clarification and appropriate correction is required. 
Claim 47 recites the limitation “removing cellular debris from the organ or tissue by mechanical perfusion, physiological perfusion, or physical, chemical, or enzymatic techniques, or any combination thereof”. It is at most unclear any combination of method disclosed can work together to remove cellular debris from the organ or tissue as claimed. At most any one of the disclosed methods can be performed to remove cellular debris from the organ or tissue; however, it is unclear how mechanical perfusion, physiological perfusion, physical, chemical, and enzymatic techniques can be combined in any manner and work together to remove cellular debris from the organ or tissue. Clarification and appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 29-33 and 35-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vakharia (US Pub. No. 2009/0062795).
Regarding Claim 29, Vakharia teaches a method for delivering electrical energy comprising:
isolating a region defining a portion of the circulation of a tissue or organ, wherein the isolating is performed by occlusion ([0106]); and
administering a plurality of electrical pulses within the isolated region ([0105]-[0107]).
Regarding Claim 30, Vakharia teaches wherein the isolating is performed upstream, downstream, or upstream and downstream of the tissue or organ ([0106]).
Regarding Claim 31, Vakharia teaches wherein the isolating comprises clamping one or more structures relating to the circulation of the tissue or organ ([0105]-[0107] and Figs. 31-32).
Regarding Claim 32, Vakharia teaches wherein the isolating is performed using one or more connection devices providing for occlusion and perfusion ([0105]-[0107] and Figs. 31-32).
Regarding Claim 33, Vakharia teaches wherein the isolating comprises occluding circulation of the tissue or organ with one or more electrode adapted to provide occlusion and capable of administering the plurality of electrical pulses ([0105]-[0107] and Figs. 31-32).
Regarding Claim 35, Vakharia teaches wherein the isolating is performed in a manner to avoid contact between one or more electrodes for administering the plurality of electrical pulses and the tissue, the organ, or structures relating to the circulation of the tissue or organ (by isolating the vessel as disclosed in [0105]-[0107] the jaws and therefore the electrodes shown in Figs. 31-32 do not contact the blood flowing in the isolated vessel; thereby the isolating is performed in a manner to avoid contact between one or more electrodes for administering the plurality of electrical pulses and the internal structures relating to the circulation of the tissue or organ).
Regarding Claim 36, Vakharia teaches wherein the administering comprises: applying electrical pulses having a duration of 1 microsecond to 1 second; applying electrical pulses having or applying electrical pulses at a voltage with an amplitude of from 1 to 5,000 V (Vakharia teaches the “waveform generator 14 may be configured to generate electrical fields at a predetermined frequency, amplitude, polarity, and pulse width suitable to destroy diseased tissue cells” and provides examples of different pulses having different duration, amplitude and frequency in [0056]-[0058]).

Claims 37-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vakharia (US Pub. No. 2009/0062795).
Regarding Claim 37, Vakharia teaches a method for delivering electrical energy comprising:
inserting one or more connection devices into a conductance structure associated with an organ or tissue (the electrical ablation device 220 comprises a first electrode 228 inserted through the targeted tissue and a second electrode 231 comprising a conductive pad located exterior on the tissue as seen in Figs. 23-24 and disclosed in [0085]);
mechanically perfusing the tissue or organ with a perfusate (“a conductive fluid 252 may be introduced into the duct 224 to extend the operating range of the first electrode 228 to treat the cancerous tissue 226 within the duct 224” in [0086]); and
administering a plurality of electrical pulses using the perfusate as an electrical conduit ([0085]-[0087]).
Regarding Claim 38, Vakharia teaches wherein one or more of the connection devices are inserted into organ vasculature, blood vessels, arteries, veins, fluid ducts, and/or a ureter (“lactiferous duct” as seen in Figs. 23-24 and disclosed in [0085]).
Regarding Claim 39, Vakharia teaches wherein one or more of the connection devices is adapted for connection internally and/or externally with the organ vasculature, blood vessels, arteries, veins, fluid ducts, and/or ureter (internally by electrode 228 and externally by electrode pad 231 as seen in Figs. 23-24 and disclosed in [0085]).
Regarding Claim 40, Vakharia teaches wherein the plurality of electrical pulses are administered in a manner for selective removal cells ([0085]-[0090]).
Regarding Claim 41, Vakharia teaches wherein the plurality of electrical pulses are bipolar electrical pulses (Fig. 25).
Regarding Claims 42-43, Vakharia teaches further comprising controlling one or more perfusion parameters chosen from oxygen content, systolic pressure, diastolic pressure and/or temperature, wherein the perfusate is maintained at a temperature of 4 °C or above (although not specifically disclosed, examiner takes the position that the conductive fluid used in this embodiment is surely maintained a temperature above 4 °C, since no cooling systems are disclosed or shown. In addition, the temperature of the tumor is raised and therefore the temperature of the conductive fluid would also be raised and therefore maintained above 4 °C).
Regarding Claim 44, Vakharia teaches wherein the plurality of electrical pulses are administered in a manner to deliver electrochemotherapy (ECT), electrogenetherapy (EGT), electroporation, reversible electroporation (RE), irreversible electroporation (IRE), or High-
Regarding Claim 45, Vakharia teaches wherein the organ or tissue is present in a living animal or human (Figs. 23-24 and [0085]).
Regarding Claim 46, Vakharia teaches wherein the administering comprises: applying electrical pulses having a duration of 1 microsecond to 1 second; applying electrical pulses having a frequency of from 0.1 to 25 kHz; applying from 1-1,000 electrical pulses; and/or applying electrical pulses at a voltage with an amplitude of from 1 to 5,000 V (Vakharia provides examples of different pulses having different duration, amplitude and frequency in [0085]-[0087]).
Regarding Claim 47, Vakharia teaches further comprising removing cellular debris from the organ or tissue by mechanical perfusion, physiological perfusion, or physical, chemical, or enzymatic techniques, or any combination thereof ([0085]-[0087]).
Regarding Claim 48, Vakharia teaches further comprising measuring impedance (“a generator will typically be constructed to operate upon sensing connection of ground pad to the patient when in monopolar mode, it can be useful to provide an impedance circuit to simulate the connection of a ground pad to the patient” [0060]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vakharia as applied above.
Regarding Claim 34, although Vakharia does not appear to teach further comprising delivering one or more agents and/or drugs to the isolated region in the embodiments using the jaw structures, in a different embodiment Vakharia teaches delivering a conductive fluid for enhancing and extending the range of the energy to better treat the targeted tissue as disclosed in [0086]. It would have been obvious to one having ordinary skill in the art to administer a conductive fluid in the embodiments where tissue is occluded for extending the range of the energy and better treating the isolated tissue as Vakharia teaches.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794